Case: 21-51072     Document: 00516307238         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-51072                           May 4, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Silvino Vasquez-Jacinto,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-547-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Silvino Vasquez-Jacinto appeals his conviction for illegal reentry into
   the United States and his sentence of 30 months of imprisonment and three
   years of supervised release.      He argues that 8 U.S.C. § 1326(b) is
   unconstitutional because it permits the increase of a sentence beyond the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51072     Document: 00516307238           Page: 2   Date Filed: 05/04/2022




                                    No. 21-51072


   otherwise-applicable statutory maximum based on facts that are neither
   charged in the indictment nor found by a jury beyond a reasonable doubt. He
   concedes that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998), but he seeks to preserve the issue for future review and
   has filed an unopposed motion for summary disposition.
          As Vasquez-Jacinto concedes, the issue he raises is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019). Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Vasquez-Jacinto’s motion
   for summary disposition is GRANTED, and the judgment of the district
   court is AFFIRMED.




                                         2